DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 109110785, filed on March 30, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 and 05/28/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: frequency demodulation component in claims 1 – 10 and power-split component in claims 2 – 3.
The term component is a generic nonce term.
Neither the modifier “frequency demodulation” nor functional language “configured to … demodulate the oscillation signal …”  denote structure.  Various structures for frequency demodulation component 150 are shown in Figures 1 – 3 of Applicant’s Drawings.  
Neither the modifier “power-split” nor functional language “divide the oscillation signal into three paths …”  denote structure.  The power-split consists of two power splitters 161 and 162 as shown in Figures 2 – 3 of Applicant’s Drawings. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 6 and 9 are rejected under 35 U.S.C. 103 as being obvious over Tseng (US 2020/0359930) filed March 3, 2020 in view Horng (US 2012/0209087).
As to claim 1, Tseng teaches a vital-sign radar sensor, comprising: 
a voltage-controlled oscillator (VCO) including an output port and a tuning port and configured to output an oscillation signal via the output port (Fig. 1 shows oscillator receiving signal from mixer 143 (tuning) and outputting a signal that is coupled to the transmit antenna 11); 
an antenna component coupled to the VCO and configured to receive and transmit the oscillation signal to a subject as a transmitted signal and configured to receive a reflected signal from the subject as a received signal (Fig. 1 items 141, 11, 13, 2); 
a mixer coupled to the VCO and the antenna component and configured to receive and mix the oscillation signal and the received signal to output a mixed signal (Fig. 1 items 143, 141, S1B or S1A);
and a frequency demodulation component coupled to the VCO and configured to receive and demodulate the oscillation signal to output a vital-sign signal (Para. 16 “demodulator 15”).
Tseng does not teach a loop filter coupled to the mixer and configured to receive and filter the mixed signal to output a filtered signal, the filtered signal is configured to be delivered to the VCO via the tuning port.
In the same field of endeavor, Horng teaches “The filter 33, such as a low-pass filter, is electrically connected to an output end of the mixer 31 for filtering the mixer 31 (such as filtering off high-frequency noises).”
In view of the teachings of Horng it would have been obvious to a person having ordinary skill modify Horng to have a low pass filter downstream and upstream mixer 143 and oscillator 141, respectively, thereby removing unwanted high frequency noise thus improving signal-to-noise and overall quality of the signal as well as preventing said noise from being amplified by amplifiers 144 and 145.  
As to claim 4, Tseng in view of Horng teaches the vital-sign radar sensor in accordance with claim 1, wherein the antenna component includes a transmit antenna and a receive antenna, the transmit antenna is coupled to the VCO and configured to receive and transmit the oscillation signal as the transmitted signal, the receive antenna is configured to receive the reflected signal from the subject as the received signal (Tseng Fig. 1).
As to claim 5, Tseng in view of Horng teaches the vital-sign radar sensor in accordance with claim 4 further comprising an injection-locked oscillator, wherein the injection-locked oscillator is electrically connected to the receive antenna and configured to receive and be injection-locked by the received signal to output an injection-locked signal, the injection-locked signal is configured to be delivered to the mixer (Tseng Para. “self-integration circuit 14” as shown in Fig. 1 wherein the receive antenna inputs received signal into oscillator 141 via mixer 143 wherein a portion of the output of oscillator 141 is fed as input to mixer 143).
As to claim 6, Tseng in view of Horng teaches the vital-sign radar sensor in accordance with claim 1, wherein the loop filter is a low-pass filter configured to filter a high-frequency content of the mixed signal (as already modified in the rejection of claim 1).
As to claim 9, Tseng in view of Horng teaches the vital-sign radar sensor in accordance with claim 1, wherein the frequency demodulation component (Tseng Fig. 1 item 15) includes a delay line (Horng Fig. 2 item 32), a demodulation mixer (Horng Fig. 2 item 31) and a low-pass filter (Horng Fig. 2 item 33 Para. 45 “low-pass filter”), the delay line is coupled to the VCO and configured to receive the oscillation signal and output a delayed signal (Horng Fig. 2 items 20 coupled to 32), the demodulation mixer is coupled to the VCO and the delay line and configured to receive and mix the oscillation signal and the delayed signal to output a demodulated signal (Horng Fig. 2 items 31, 32 and 20), the low-pass filter is electrically connected to the demodulation mixer and configured to receive the demodulated signal and filter a high-frequency content of the demodulated signal to output the vital-sign signal (Horng Fig. 2 items 20 and 31-33 and Para. 45).
In view of the teachings of Horng, it would have been obvious to substitute the demodulator 15 in Tseng with the demodulator in Horng items 250 (251 – 252) and 270 in order to delay the signal to reduce destructive interference as evidenced by US 2011/0279275 (parent to Horng ‘087) Para. 7 thereby improving probability of detection and to filter high frequency error thereby reducing false alarms.   
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being obvious over Tseng in view Horng as applied to claim 1 and in further view of Wang (US 2018/0224526).
As to claim 2, Tseng in view of Horng teaches the vital-sign radar sensor in accordance with claim 1 further comprising a power-split component, wherein the power-split component is electrically connected to the VCO and configured to receive and divide the oscillation signal into three paths, the oscillation signal of the three paths is configured to be delivered to the antenna component (Tseng Fig. 1 shows a split between and downstream amplifier 144 and upstream transmit antenna 11 – hereinafter, Junction 1), the mixer (Tseng Fig. 1 shows a split between and downstream oscillator 141 and upstream mixer 143 – hereinafter, Junction 2) and the frequency demodulation component, respectively (Tseng Fig. 1 shows a split between and downstream oscillator 141 and upstream demodulator 15 – again, Junction 1.).
Figure 1 of Tseng does not show the structure that is dividing the signal into two signals at various point.  Although a power-splitter would have been an obvious first choice for one having ordinary skill and likely considered implied by the drawings, Tseng does not explicitly recite verbatim the term “power-splitter.”
In the same field of endeavor, Wang teaches a first power splitter 150 coupled oscillator 110, antenna 131 and second power splitter 250 wherein the second power splitter is coupled to a demodulator.  
In view of the teachings of Wang, it would have been obvious to modify, if not already, Junction 1 and Junction 2 of Tseng (in view of Horng) to be a power-splitter in order to split the signal into two signals at Junction 1 and Junction 2 which is a predictable result given the splitting of one to two signals at a Junction is already taught by Tseng.  The motivation to use a splitter is to realize, e.g. make work, the drawings of Tseng (in view of Horng) especially as it relates to splitting signals.  
As to claim 10, Tseng in view of Horng teaches the vital-sign radar sensor in accordance with claim 9, wherein the frequency demodulation component further includes a power splitter, the power splitter is coupled to the VCO and configured to receive and divide the oscillation signal into two paths, the oscillation signal of one path is configured to be delivered to the delay line and the oscillation signal of the other path is configured to be delivered to the demodulation mixer (Horng: Fig. 2 “                    
                        
                            
                                S
                            
                            
                                v
                                c
                                o
                                l
                            
                        
                    
                ” and Para. 38 “the VCO 20 outputs differential output signals Sout1 and                     
                        
                            
                                S
                            
                            
                                v
                                c
                                o
                                l
                            
                        
                    
                , wherein the differential output signal Sout1 is inputted to the antenna 10 and the differential output signal                     
                        
                            
                                S
                            
                            
                                v
                                c
                                o
                                l
                            
                        
                    
                 is inputted to the frequency demodulation unit 30”.
Although one ordinary skill would presume that a splitter is being used in the demodulator 30 of Horng’s Fig. 2, Horng does not specify verbatim power splitter.
In the same field of endeavor, Wang teaches a power splitter 250 coupled to and providing input to delay line 210 and coupled to and providing input via item 221 to mixer 230 as shown in Fig. 2.  Wang also teaches delay line 210 coupled/input to mixer 230.  
In view of the teachings of Wang, it would have been obvious to modify, if not already, the Junction name “                    
                        
                            
                                S
                            
                            
                                v
                                c
                                o
                                l
                            
                        
                    
                ” as taught by Tseng in view of Horng, see Horng Fig. 2,  to be a power-splitter in order to split the signal into two signals at Junction “                    
                        
                            
                                S
                            
                            
                                v
                                c
                                o
                                l
                            
                        
                    
                ” which is a predictable result given the splitting of one to two signals at a Junction is already taught by Tseng and Horng.  The motivation to use a splitter is to realize, e.g. make work, the drawings of Tseng in view of Horng especially as it relates to splitting signals with respect to the demodulator 15 of Tseng as modified by Fig. 2 item 30 of Horng.  
Allowable Subject Matter
Claims 3, 7 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the subject matter of claim 3 requires a first splitter that splits a signal into two paths where one path is coupled to a frequency demodulator and the other path is fed into a second splitter that divides the signal into two paths wherein one path lead to the antenna and the other a mixer.  The modification of the prior art for claim 2, for which claim 3 depends, does not have the second splitter – which is downstream from the first splitter – feeding the mixer because said modification has the first splitter feeding the mixer.  Any modification at this point would require significant modification for which the Examiner would be unable to articulate a reasonable reason, including motivation, for doing so.  
Regarding claims 7 – 8, the Examiner does not have a reason or motivation to redesign the demodulator as taught by Tseng in view of Horng to include a surface acoustic filter.  Claim 8 depends on claim 7.  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648